Citation Nr: 1125209	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-25 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and W.K.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1959 to January 1960.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

In June 2009 the Veteran testified at a RO hearing before a local hearing officer.  A note in the file reveals that the Veteran failed to appear for a September 2009 Board video hearing.

These matters were previously before the Board in January 2010 and were remanded for additional development.  These matters were again before the Board in June 2010 when the issues on appeal were denied.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  On June 29, 2010, the Board issued a decision which denied the issues on appeal.

2.  A June 15, 2010 letter from the Veteran, received by the Board's mailroom on June 23, 2010, referenced additional evidence relevant to the issues on appeal; however, the Veteran's June 15, 2010 letter was not associated with the claims file at the time the June 29, 2010 Board decision was issued.


CONCLUSION OF LAW

Vacatur of the Board's June 29, 2010 decision with respect to the claims on appeal is warranted.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a letter dated June 15, 2010, received by the Board's mailroom on June 23, 2010, the Veteran essentially indicated that he had been treated at the VA medical center (VAMC) in Memphis; a review of the claims file appears to indicate that records from the Memphis VAMC are not associated with the claims file.  The Veteran also indicated in his letter dated June 15, 2010 that the Muskogee VAMC also had records of his treatment.  The claims file contains reports of medical treatment of the Veteran at the Muskogee VAMC dated to 2009.  No subsequently dated reports of treatment at the Muskogee VAMC are of record.

The Board may vacate an appellate decision when a veteran is denied due process of law.  38 C.F.R. § 20.904 (a)(3).

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that as part of the duty to assist, the Secretary shall make reasonable efforts to obtain relevant records that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA is obligated to assist the claimant in obtaining relevant records, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 C.F.R. § 3.159 (c), (d).

As noted, failure to assist a Veteran in obtaining pertinent evidence that he has identified is a denial of due process.  In this case, the Veteran was denied due process of law by the June 29, 2010 appellate adjudication as a result of the Board's inability to consider relevant information he has identified.  As the Memphis VAMC records, and Muskogee VAMC records dated since July 2009, were not associated with the claims file at the time of the Board's June 29, 2010 decision, that decision was not based on consideration of all the available evidence and should be vacated with respect to the issues on appeal.


ORDER

The Board's June 29, 2010 decision with respect to the issues on appeal is vacated.


REMAND

As the Veteran has identified relevant evidence pertinent to the claims on appeal, the AOJ must obtain that evidence and associate it with the claims file prior to adjudication by the Board.  Specifically, in a letter dated June 15, 2010, the Veteran indicated that he had been treated at the VA medical center (VAMC) in Memphis; a review of the claims file appears to indicate that records from the Memphis VAMC are not associated with the claims file.  The Veteran also indicated in his letter dated June 15, 2010 that the Muskogee VAMC also had records of his treatment.  The claims file contains reports of medical treatment of the Veteran at the Muskogee VAMC dated to 2009.  No subsequently dated reports of treatment at the Muskogee VAMC are of record.

In January 2010 the Veteran was scheduled for a VA examination that was to address the medical matters raised by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A note in the file reveals that the Veteran failed to appear for the examination.  It does not appear that the Veteran has requested that such examination be rescheduled.

Accordingly, the case is REMANDED for the following action:

1.  Request all VA medical records pertaining to examination or treatment of the Veteran from VA facility(ies) in Memphis, Tennessee and associate them with the claims file.

2.  Request all VA medical records pertaining to examination or treatment of the Veteran from VA facility(ies) in Muskogee, Oklahoma, from July 2009, and associate them with the claims file.

3.  The AOJ should then readjudicate the issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to a TDIU.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


